Title: To Benjamin Franklin from Grace Williams, 13 December 1771
From: Williams, Grace
To: Franklin, Benjamin


Honered and Dear Sir
Boston Decer 13 1771
I had the Pleasuer of your favor with my son Blesed be God we Reeved him in good Helth and I hope Uncurrupted in his Morrals. In this my Prayers is answerd. I am obligd to his Frinds that advisd his Return tho he mant never Git a East India fortune he may do verry well and In my oppnion Great Richees never made the Poeseser a greater Wiser nor Haper man he Seams to Enter into Bussiness with the Gratest Dilegence and Cherfulness tho the town is ful of goods he hath no reason as yet to be discouragd. I Shall take Pleasure in asisting him all in my Power and I doubt not with Gods Blesing but he will be abele to do justes to his Crideters.
Sir knowing you was allways fond of Fish I have Sent you by Capt. Acworth two half Barrells of Cod Sounds and Toungs wich I beg your acceptance as a Small token of my Grattitude for the Great kindness you were Pleast to treat my Sons. I must Still beg you to Continue your Perternal care of that helpless Unfortunate youth my Dear Son Josiah I know it was best for him to Stay til he had accomplished the Design of his going but knowen his helpless Situation I cannot but be thoughtful and concernd for him tho I know he is in the Care of Such worthy Frinds wich will do all in thear Power for him.
I am very Hapey to hear that his Boy is of the Franklins lyne, I flatter my Self he will be teacheable and Honeast and fathful to his Master if So he will never want a frind at least while I live. The Toyngs and Sounds must be Seockt [soaked] in warm water about one Houre then Peal of the black Skin Shift the water and Boyl them abought as Long as tha Wold Boyl an Egg Eat them with Melted Buter. I have the Honer to Subcrib my Self your Duteful Neas
G Williams
Aunt Mecm was hear yesterday and Sends her love to you and Mrs. Stvenson.
Benjaman Frnklin Esqr
 Addressed: To / Doctr Benjamin Franklin / at Mrs Stevenson Cravenstreet / London